NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MUYE ZHU,                                       No.    18-71497

                Petitioner,                     Agency No. A205-179-211

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Muye Zhu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). We

dismiss in part, grant in part, and deny in part the petition for review, and we

remand.

      We do not consider the materials Zhu references in his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc) (court’s review is limited to the administrative record).

      We lack jurisdiction to consider Zhu’s contentions that he was persecuted on

account of an imputed political opinion. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency).

      As to asylum and withholding of removal, the record compels the conclusion

that the cumulative harm Zhu suffered in China rose to the level of persecution.

Guo, 897 F.3d at 1213-17 (finding petitioner suffered past persecution because of

his religious beliefs where he was detained, beaten, forced to sign a document

promising not to attend a home church, and required to report to the police

weekly); see also Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of

the circumstances compelled finding of persecution). Thus, we grant the petition

for review as to Zhu’s asylum and withholding of removal claims, and remand to

the agency for further proceedings consistent with this disposition. See Guo, 897
F.3d at 1217; see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).



                                          2                                        18-71497
      Substantial evidence supports the agency’s denial of CAT relief because Zhu

failed to show it is more likely than not he will be tortured by or with the consent

or acquiescence of the government if returned to China. See Aden v. Holder, 589
F.3d 1040, 1047 (9th Cir. 2009).

      Zhu’s removal is stayed pending a decision by the Board of Immigration

Appeals.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

DENIED in part; REMANDED.




                                          3                                    18-71497